, DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likar (US 2018/0183790 A1) in view of Reese et al. (US 2017/0325111 A1).

Likar discloses a secure plug-and-play configuration of network devices from the cloud with the following features: regarding claim 1, a network access point device for use with a network extender device and a display device, said network access point device comprising: a memory; and a processor configured to execute instructions stored on said memory to cause said network access point device to: initiate an onboarding process to onboard the network extender device; generate connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of said network access point device connecting with the network extender device, after the onboarding process is initiated; periodically check a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to said network access point device; and generate connected graphic user interface data, for use by the display device to display a connected status image associated with said network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (Fig. 1, a high-level block diagram illustrating a system for plug-and-play configuration for onboarding a network device to a Wi-Fi network for cloud-based configuration, according to an embodiment, see teachings in [0021-0030, 0034, 0037 0039, 0048-0049, 0057, 0059 & claim 3] summarized as “a network access point device for use with a network extender device and a display device, said network access point device comprising: a memory; and a processor configured to execute instructions stored on said memory to cause said network access point device to: initiate an onboarding process to onboard the network extender device (i.e. system 100 comprises a cloud-based Wi-Fi onboarding server 110, the network device 120 comprising of an access point, and network extender, the AP works with the network extender and the a display device 130, the AP comprising a memory 810 and a processor 820 executes instructions stored on the memory 810 and causes to initiates the process of onboarding an onboarding application to onboard the network extender [claim 3, 0022-0023, 0037, 0057, 0059]), generate connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of said network access point device connecting with the network extender device, after the onboarding process is initiated (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, showing configuration status and other topologies and configuration of the Wi-Fi network and other networks of the user [0029]), periodically check a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to said network access point device (i.e. configuration parameters, like connections of wireless distributed system info can be sent from the network device API 230, and the data, received from access, including status about connected user stations, and with others like extender, the WDS is configured to collect different information including Wi-Fi connections of network extender with the access point, in other words, the link between them is either on or off [0028, 0034, 0039]), and generate connected graphic user interface data, for use by the display device to display a connected status image associated with said network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, and an onboarding application display on the wireless device indicating successful authentication, indicating submission of identification information, and a successful match to the network device, established connection with the extender, and showing configuration status and other topologies and configuration of the Wi-Fi network [0029, 0048-0049])”). 
Likar teaches of checking the connection to the extender device. Likar, however, fails to expressly disclose of “periodically check a connection status” of the extender device.
Reese et al. disclose a method and apparatus for providing network connectivity data for a computing device onboard a vehicle with the following features: regarding claim 1, periodically check a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to said network access point device (Fig. 1, illustrates one embodiment of a diagram of a system for providing network connectivity data, see teachings in [0025, 0027-0028, 0034, 0037, 0039, 0070, 0098] summarized as “periodically check a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to said network access point device (i.e. a system 100 for providing network connectivity data includes  access point 106, a router 108 coupled to the SATCOM radio 110, computing device 104 comprising processing system 220 renders a graphical user interface (GUI) on display 226, wherein the presentation system 228 displays symbols, in the GUI, for the Wi-Fi status of the computing device 104, the status of the wireless access point 106, the status of the router 108, the AP 106 periodically evaluate the end-to-end network connectivity status, and continuously monitor vehicle movement that may affect network connectivity status, such as moving into or out of a service coverage area, and consolidate, interpret and analyze information from each communications component and communications link into a concise visual representation and textual description of end-to-end connectivity status being in first state “on” or another state “off”, and in the first state the AP 106 is connected to the router 108 (extender))”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar by using the features as taught by Reese et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 5:
Likar discloses a secure plug-and-play configuration of network devices from the cloud with the following features: regarding claim 5, a method of operating a network access point device for use with a network extender device and a display device, said method comprising: initiating, via a processor, an onboarding process to onboard the network extender device; generating, via the processor, connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated; periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device; and generating, via the processor, connected graphic user interface data, for use by the display device to display a connected status image associated with the network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (Fig. 1, a high-level block diagram illustrating a system for plug-and-play configuration for onboarding a network device to a Wi-Fi network for cloud-based configuration, according to an embodiment, see teachings in [0021-0030, 0034, 0037 0039, 0048-0049, 0057, 0059 & claim 3] summarized as “a method of operating a network access point device for use with a network extender device and a display device, said method comprising: initiating, via a processor, an onboarding process to onboard the network extender device (i.e. system 100 comprises a cloud-based Wi-Fi onboarding server 110, the network device 120 comprising of an access point, and network extender, the AP works with the network extender and the a display device 130, the AP comprising a memory 810 and a processor 820 executes instructions stored on the memory 810 and causes to initiates the process of onboarding an onboarding application to onboard the network extender [claim 3, 0022-0023, 0037, 0057, 0059]), generating, via the processor, connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, showing configuration status and other topologies and configuration of the Wi-Fi network and other networks of the user [0029]), periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (i.e. configuration parameters, like connections of wireless distributed system info can be sent from the network device API 230, and the data, received from access, including status about connected user stations, and with others like extender, the WDS is configured to collect different information including Wi-Fi connections of network extender with the access point, in other words, the link between them is either on or off [0028, 0034, 0039]), and generating, via the processor, connected graphic user interface data, for use by the display device to display a connected status image associated with the network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, and an onboarding application display on the wireless device indicating successful authentication, indicating submission of identification information, and a successful match to the network device, established connection with the extender, and showing configuration status and other topologies and configuration of the Wi-Fi network [0029, 0048-0049])”). 
Likar teaches of checking the connection to extender device. Likar, however, fails to expressly disclose of “periodically checking, via the processor, a connection status” of the network extender device.
Reese et al. disclose a method and apparatus for providing network connectivity data for a computing device onboard a vehicle with the following features: regarding claim 5, periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (Fig. 1, illustrates one embodiment of a diagram of a system for providing network connectivity data, see teachings in [0025, 0027-0028, 0034, 0037, 0039, 0070, 0098] summarized as “periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (i.e. a system 100 for providing network connectivity data includes  access point 106, a router 108 coupled to the SATCOM radio 110, computing device 104 comprising processing system 220 renders a graphical user interface (GUI) on display 226, wherein the presentation system 228 displays symbols, in the GUI, for the Wi-Fi status of the computing device 104, the status of the wireless access point 106, the status of the router 108, the AP 106 periodically evaluate the end-to-end network connectivity status, and continuously monitor vehicle movement that may affect network connectivity status, such as moving into or out of a service coverage area, and consolidate, interpret and analyze information from each communications component and communications link into a concise visual representation and textual description of end-to-end connectivity status being in first state “on” or another state “off”, and in the first state the AP 106 is connected to the router 108 (extender))”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar by using the features as taught by Reese et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Likar discloses a secure plug-and-play configuration of network devices from the cloud with the following features: regarding claim 9, a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a network access point device for use with a network extender device and a display device, wherein the computer- readable instructions are capable of instructing the network access point device to perform the method comprising: initiating, via a processor, an onboarding process to onboard the network extender device; generating, via the processor, connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated; periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device; and generating, via the processor, connected graphic user interface data, for use by the display device to display a connected status image associated with the network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (Fig. 1, a high-level block diagram illustrating a system for plug-and-play configuration for onboarding a network device to a Wi-Fi network for cloud-based configuration, according to an embodiment, see teachings in [0021-0030, 0034, 0037 0039, 0048-0049, 0057, 0059 & claim 3] summarized as “a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a network access point device for use with a network extender device and a display device, wherein the computer- readable instructions are capable of instructing the network access point device to perform the method comprising: initiating, via a processor, an onboarding process to onboard the network extender device (i.e. system 100 comprises a cloud-based Wi-Fi onboarding server 110, the network device 120 comprising of an access point, and network extender, the AP works with the network extender and the a display device 130, the AP comprising a memory 810 and a processor 820 executes instructions stored on the memory 810 and causes to initiates the process of onboarding an onboarding application to onboard the network extender [claim 3, 0022-0023, 0037, 0057, 0059, claim 10]), generating, via the processor, connecting graphic user interface data, for use by the display device to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, showing configuration status and other topologies and configuration of the Wi-Fi network and other networks of the user [0029]), periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (i.e. configuration parameters, like connections of wireless distributed system info can be sent from the network device API 230, and the data, received from access, including status about connected user stations, and with others like extender, the WDS is configured to collect different information including Wi-Fi connections of network extender with the access point, in other words, the link between them is either on or off [0028, 0034, 0039]), and generating, via the processor, connected graphic user interface data, for use by the display device to display a connected status image associated with the network access point device being connected to the network extender device, after a current connection status and an immediately previous connection status both indicate the first state (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, and an onboarding application display on the wireless device indicating successful authentication, indicating submission of identification information, and a successful match to the network device, established connection with the extender, and showing configuration status and other topologies and configuration of the Wi-Fi network [0029, 0048-0049])”). 
Likar teaches of checking the connection to extender device. Likar, however, fails to expressly disclose of “periodically checking, via the processor, a connection status” of the network extender device.
Reese et al. disclose a method and apparatus for providing network connectivity data for a computing device onboard a vehicle with the following features: regarding claim 9, periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (Fig. 1, illustrates one embodiment of a diagram of a system for providing network connectivity data, see teachings in [0025, 0027-0028, 0034, 0037, 0039, 0070, 0098] summarized as “periodically checking, via the processor, a connection status of the network extender device, the connection status being in a first state or another state, the first state indicating that the network extender device is connected to the network access point device (i.e. a system 100 for providing network connectivity data includes  access point 106, a router 108 coupled to the SATCOM radio 110, computing device 104 comprising processing system 220 renders a graphical user interface (GUI) on display 226, wherein the presentation system 228 displays symbols, in the GUI, for the Wi-Fi status of the computing device 104, the status of the wireless access point 106, the status of the router 108, the AP 106 periodically evaluate the end-to-end network connectivity status, and continuously monitor vehicle movement that may affect network connectivity status, such as moving into or out of a service coverage area, and consolidate, interpret and analyze information from each communications component and communications link into a concise visual representation and textual description of end-to-end connectivity status being in first state “on” or another state “off”, and in the first state the AP 106 is connected to the router 108 (extender))”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar by using the features as taught by Reese et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Likar discloses a secure plug-and-play configuration of network devices from the cloud with the following features: regarding claim 13, a client device for use with a network access point device and a network extender device, said client device comprising: a display; a memory; and a processor configured to execute instructions stored on said memory to cause said client device to: initiate an onboarding process to onboard the network extender device to the network access point device; receive, from the network access point device, connecting graphic user interface data for use by said display to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated; and receive, from the network access point device, connected graphic user interface data for use by said display to display a connected status image associated with the network access point device being connected to the network extender device, wherein the graphic user interface data for use by said display to display a connected status image is derived from a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state, wherein the first state indicating that the network extender device is connected to the network access point device, and wherein the current connection status and the immediately previous connection status both indicate the first state (Fig. 1, a high-level block diagram illustrating a system for plug-and-play configuration for onboarding a network device to a Wi-Fi network for cloud-based configuration, according to an embodiment, see teachings in [0021-0030, 0034, 0037 0039, 0048-0049, 0057, 0059 & claim 3] summarized as “a client device for use with a network access point device and a network extender device, said client device comprising: a display; a memory; and a processor configured to execute instructions stored on said memory to cause said client device to: initiate an onboarding process to onboard the network extender device to the network access point device (i.e. system 100 comprises a cloud-based Wi-Fi onboarding server 110, the network device 120 comprising of an access point, and network extender, the AP works with the network extender and the a display device 130, the AP comprising a memory 810 and a processor 820 executes instructions stored on the memory 810 and causes to initiates the process of onboarding an onboarding application to onboard the network extender [claim 3, 0022-0023, 0037, 0057, 0059]), receive, from the network access point device, connecting graphic user interface data for use by said display to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, showing configuration status and other topologies and configuration of the Wi-Fi network and other networks of the user [0029]), and receive, from the network access point device, connected graphic user interface data for use by said display to display a connected status image associated with the network access point device being connected to the network extender device, wherein the graphic user interface data for use by said display to display a connected status image is derived from a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (i.e. configuration parameters, like connections of wireless distributed system info can be sent from the network device API 230, and the data, received from access, including status about connected user stations, and with others like extender, the WDS is configured to collect different information including Wi-Fi connections of network extender with the access point, in other words, the link between them is either on or off [0028, 0034, 0039]), wherein the first state indicating that the network extender device is connected to the network access point device, and wherein the current connection status and the immediately previous connection status both indicate the first state (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, and an onboarding application display on the wireless device indicating successful authentication, indicating submission of identification information, and a successful match to the network device, established connection with the extender, and showing configuration status and other topologies and configuration of the Wi-Fi network [0029, 0048-0049])”). 
Likar teaches of checking the connection to extender device. Likar, however, fails to expressly disclose of “current connection status of the network extender device.
Reese et al. disclose a method and apparatus for providing network connectivity data for a computing device onboard a vehicle with the following features: regarding claim 13, a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (Fig. 1, illustrates one embodiment of a diagram of a system for providing network connectivity data, see teachings in [0025, 0027-0028, 0034, 0037, 0039, 0070, 0098] summarized as “a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (i.e. a system 100 for providing network connectivity data includes  access point 106, a router 108 coupled to the SATCOM radio 110, computing device 104 comprising processing system 220 renders a graphical user interface (GUI) on display 226, wherein the presentation system 228 displays symbols, in the GUI, for the Wi-Fi status of the computing device 104, the status of the wireless access point 106, the status of the router 108, the AP 106 periodically evaluate the end-to-end network connectivity status, and continuously monitor vehicle movement that may affect network connectivity status, such as moving into or out of a service coverage area, and consolidate, interpret and analyze information from each communications component and communications link into a concise visual representation and textual description of end-to-end connectivity status being in first state “on” or another state “off”, and in the first state the AP 106 is connected to the router 108 (extender))”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar by using the features as taught by Reese et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Likar discloses a secure plug-and-play configuration of network devices from the cloud with the following features: regarding claim 14, a method of operating a client device for use with a network access point device and a network extender device, said method comprising: initiate, via a processor, an onboarding process to onboard the network extender device to the network access point device; receiving, via the processor and from the network access point device, connecting graphic user interface data for use by a display to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated; and receiving, via the processor and from the network access point device, connected graphic user interface data for use by the display to display a connected status image associated with the network access point device being connected to the network extender device, wherein the graphic user interface data for use by the display to display a connected status image is derived from a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state, wherein the first state indicating that the network extender device is connected to the network access point device, and wherein the current connection status and the immediately previous connection status both indicate the first state (Fig. 1, a high-level block diagram illustrating a system for plug-and-play configuration for onboarding a network device to a Wi-Fi network for cloud-based configuration, according to an embodiment, see teachings in [0021-0030, 0034, 0037 0039, 0048-0049, 0057, 0059 & claim 3] summarized as “a method of operating a client device for use with a network access point device and a network extender device, said method comprising: initiate, via a processor, an onboarding process to onboard the network extender device to the network access point device (i.e. system 100 comprises a cloud-based Wi-Fi onboarding server 110, the network device 120 comprising of an access point, and network extender, the AP works with the network extender and the a display device 130, the AP comprising a memory 810 and a processor 820 executes instructions stored on the memory 810 and causes to initiates the process of onboarding an onboarding application to onboard the network extender [claim 3, 0022-0023, 0037, 0057, 0059]), receiving, via the processor and from the network access point device, connecting graphic user interface data for use by a display to display a connecting status image associated with an operation of the network access point device connecting with the network extender device, after the onboarding process is initiated (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, showing configuration status and other topologies and configuration of the Wi-Fi network and other networks of the user [0029]), and receiving, via the processor and from the network access point device, connected graphic user interface data for use by the display to display a connected status image associated with the network access point device being connected to the network extender device, wherein the graphic user interface data for use by the display to display a connected status image is derived from a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (i.e. configuration parameters, like connections of wireless distributed system info can be sent from the network device API 230, and the data, received from access, including status about connected user stations, and with others like extender, the WDS is configured to collect different information including Wi-Fi connections of network extender with the access point, in other words, the link between them is either on or off [0028, 0034, 0039]), wherein the first state indicating that the network extender device is connected to the network access point device, and wherein the current connection status and the immediately previous connection status both indicate the first state (i.e. the wireless station 130 provides a user interface (e.g., a web browser or mobile app) for a user that wants to onboard a new network device through the cloud-based onboarding server 110, and an onboarding application display on the wireless device indicating successful authentication, indicating submission of identification information, and a successful match to the network device, established connection with the extender, and showing configuration status and other topologies and configuration of the Wi-Fi network [0029, 0048-0049])”). 
Likar teaches of checking the connection to extender device. Likar, however, fails to expressly disclose of “current connection status of the network extender device.
Reese et al. disclose a method and apparatus for providing network connectivity data for a computing device onboard a vehicle with the following features: regarding claim 14, a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (Fig. 1, illustrates one embodiment of a diagram of a system for providing network connectivity data, see teachings in [0025, 0027-0028, 0034, 0037, 0039, 0070, 0098] summarized as “a current check of a current connection status of the network extender device and an immediately previous check of an immediately previous connection status of the network extender device, wherein the connection status being in a first state or another state (i.e. a system 100 for providing network connectivity data includes  access point 106, a router 108 coupled to the SATCOM radio 110, computing device 104 comprising processing system 220 renders a graphical user interface (GUI) on display 226, wherein the presentation system 228 displays symbols, in the GUI, for the Wi-Fi status of the computing device 104, the status of the wireless access point 106, the status of the router 108, the AP 106 periodically evaluate the end-to-end network connectivity status, and continuously monitor vehicle movement that may affect network connectivity status, such as moving into or out of a service coverage area, and consolidate, interpret and analyze information from each communications component and communications link into a concise visual representation and textual description of end-to-end connectivity status being in first state “on” or another state “off”, and in the first state the AP 106 is connected to the router 108 (extender))”).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar by using the features as taught by Reese et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likar (US 2018/0183790 A1) in view of Reese et al. (US 2017/0325111 A1) as applied to claims 1, 5 and 9 above, and further in view of Singla et al. (US 2017/0272317 A1).

Likar and Reese et al. disclose the claimed limitations as described in paragraph 5 above. Likar and Reese et al. do not expressly disclose the following features: regarding claim 2, wherein said processor is configured to execute instructions stored on said memory to cause said network access point device to periodically check the connection status of the network extender device at a first interval; regarding claim 6, wherein said periodically checking the connection status of the network extender device comprises periodically checking the connection status of the network extender device at a first interval; regarding claim 10, wherein the computer-readable instructions are capable of instructing the network access point device to perform the method wherein said periodically checking the connection status of the network extender device comprises periodically checking the connection status of the network extender device at a first interval.
Singla et al. disclose method and system for data gathering to enable the optimization of distributed Wi-Fi networks with the following features: regarding claim 2, wherein said processor is configured to execute instructions stored on said memory to cause said network access point device to periodically check the connection status of the network extender device at a first interval (Fig. 1, a network diagram of a distributed Wi-Fi system with cloud-based control, see teachings in [0010, 0065, 0088, 0105] summarized as “distributed Wi-Fi system 10 includes a plurality of access points 14, to provide network connectivity to Wi-Fi client devices 16, are distributed throughout a location, the access points 14 are configured via the cloud 12, an onboarding process is required to first establish connectivity for a newly turned on access point 14 and can also include the local interface 106 allowing connectivity to the user device 22 or a Wi-Fi client device 16 for onboarding to the distributed Wi-Fi system 10 such as through an app on the user or client device, the  access points 14 periodically obtains on-channel scanning data in a time interval while operating on a home channel”); regarding claim 6, wherein said periodically checking the connection status of the network extender device comprises periodically checking the connection status of the network extender device at a first interval (Fig. 1, a network diagram of a distributed Wi-Fi system with cloud-based control, see teachings in [0010, 0065, 0088, 0105] summarized as “distributed Wi-Fi system 10 includes a plurality of access points 14, to provide network connectivity to Wi-Fi client devices 16, are distributed throughout a location, the access points 14 are configured via the cloud 12, an onboarding process is required to first establish connectivity for a newly turned on access point 14 and can also include the local interface 106 allowing connectivity to the user device 22 or a Wi-Fi client device 16 for onboarding to the distributed Wi-Fi system 10 such as through an app on the user or client device, the  access points 14 periodically obtains on-channel scanning data in a time interval while operating on a home channel”); regarding claim 10, wherein the computer-readable instructions are capable of instructing the network access point device to perform the method wherein said periodically checking the connection status of the network extender device comprises periodically checking the connection status of the network extender device at a first interval (Fig. 1, a network diagram of a distributed Wi-Fi system with cloud-based control, see teachings in [0010, 0065, 0088, 0105] summarized as “distributed Wi-Fi system 10 includes a plurality of access points 14, to provide network connectivity to Wi-Fi client devices 16, are distributed throughout a location, the access points 14 are configured via the cloud 12, an onboarding process is required to first establish connectivity for a newly turned on access point 14 and can also include the local interface 106 allowing connectivity to the user device 22 or a Wi-Fi client device 16 for onboarding to the distributed Wi-Fi system 10 such as through an app on the user or client device, the  access points 14 periodically obtains on-channel scanning data in a time interval while operating on a home channel”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar with Reese et al.  by using the features as taught by Singla et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device at a first interval. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likar (US 2018/0183790 A1) in view of Reese et al. (US 2017/0325111 A1) as applied to claims 1, 5 and 9 above, and further in view of Agarwal et al. (US 2018/0306609 A1).

Likar and Reese et al. disclose the claimed limitations as described in paragraphs 5-6 above. Likar and Reese et al. do not expressly disclose the following features: regarding claim 3, wherein said processor is configured to execute instructions stored on said memory to cause said network access point device to further: periodically check the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval; regarding claim 7, further comprising: periodically checking, via the processor, the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval; regarding claim 11, wherein the computer- readable instructions are capable of instructing the network access point device to perform the method further comprising: periodically checking, via the processor, the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval.
Agarwal et al. disclose a sensing system that is communicably connected to a computer system, such as a cloud computing system with the following features: regarding claim 3, wherein said processor is configured to execute instructions stored on said memory to cause said network access point device to further: periodically check the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval (Fig. 5, illustrates a block diagram of a sensing system including multiple sensor assemblies communicably coupled to a computer system, in accordance with at least one aspect of the present disclosure, see teaching in [0105-0106] summarized as “all data for each sensor stream is continuously buffered in an onboard buffer (e.g., a buffer onboard the sensor assembly 102), with each sensor reading timestamped according to the clock 127 synchronized across the sensing system 100 network. If communication between the sensor assembly 102 and the computer system 104 is lost or congested, the sensor assembly 102 can continually attempt to re-establish a communication channel with the computer system 104. The system firmware 129A of the sensor assembly 102 can be configured to periodically check for W-Fi connectivity and an active connection to the computer system 104 (or a server or other computer thereof). If the system firmware 129A determines that the communication channel is lost or congested, the sensor assembly 102 can execute an exponential back-off algorithm to periodically attempt to reconnect to the communications channel (e.g., W-Fi network). If the sensor assembly 102 is unable to reconnect to the computer system 104 for a particular length of time (e.g., one hour), the system firmware 129A can be configured to reboot and then once again attempt to reconnect to the computer system 104”); regarding claim 7, further comprising: periodically checking, via the processor, the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval (Fig. 5, illustrates a block diagram of a sensing system including multiple sensor assemblies communicably coupled to a computer system, in accordance with at least one aspect of the present disclosure, see teaching in [0105-0106] summarized as “all data for each sensor stream is continuously buffered in an onboard buffer (e.g., a buffer onboard the sensor assembly 102), with each sensor reading timestamped according to the clock 127 synchronized across the sensing system 100 network. If communication between the sensor assembly 102 and the computer system 104 is lost or congested, the sensor assembly 102 can continually attempt to re-establish a communication channel with the computer system 104. The system firmware 129A of the sensor assembly 102 can be configured to periodically check for W-Fi connectivity and an active connection to the computer system 104 (or a server or other computer thereof). If the system firmware 129A determines that the communication channel is lost or congested, the sensor assembly 102 can execute an exponential back-off algorithm to periodically attempt to reconnect to the communications channel (e.g., W-Fi network). If the sensor assembly 102 is unable to reconnect to the computer system 104 for a particular length of time (e.g., one hour), the system firmware 129A can be configured to reboot and then once again attempt to reconnect to the computer system 104”); regarding claim 11, wherein the computer- readable instructions are capable of instructing the network access point device to perform the method further comprising: periodically checking, via the processor, the connection status of the network extender device at a second interval when one connection status is in the first state, wherein the second interval is less than the first interval (Fig. 5, illustrates a block diagram of a sensing system including multiple sensor assemblies communicably coupled to a computer system, in accordance with at least one aspect of the present disclosure, see teaching in [0105-0106] summarized as “all data for each sensor stream is continuously buffered in an onboard buffer (e.g., a buffer onboard the sensor assembly 102), with each sensor reading timestamped according to the clock 127 synchronized across the sensing system 100 network. If communication between the sensor assembly 102 and the computer system 104 is lost or congested, the sensor assembly 102 can continually attempt to re-establish a communication channel with the computer system 104. The system firmware 129A of the sensor assembly 102 can be configured to periodically check for W-Fi connectivity and an active connection to the computer system 104 (or a server or other computer thereof). If the system firmware 129A determines that the communication channel is lost or congested, the sensor assembly 102 can execute an exponential back-off algorithm to periodically attempt to reconnect to the communications channel (e.g., W-Fi network). If the sensor assembly 102 is unable to reconnect to the computer system 104 for a particular length of time (e.g., one hour), the system firmware 129A can be configured to reboot and then once again attempt to reconnect to the computer system 104”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Likar with Reese et al.  by using the features as taught by Agarwal et al. in order to provide a more effective and efficient system that is capable of periodically checking a connection status of the network extender device at a first interval. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
10/31/2022                                 
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473